DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/17/2021 was considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (9741772).  With respect to claim 1, Yang et al. discloses a flexible display panel (100), comprising a display region (DA) and a non-display region (ZA); wherein the flexible display panel (110) further comprises a bending area (BA) for realizing a bending of the flexible display panel (110), the bending area (BA) running through the display region  (DA) and the non-display region (ZA), wherein a bending sensor (120) for detecting a bending change of the flexible display panel (110) is provided in a portion of the bending area (BA) in the non-display region (ZA).  With respect to claim 15, Yang et al. discloses the flexible display panel (100) according to claim 1, wherein the non-display region (ZA) is provided at a periphery of the display region (DA), and the bending sensor (120) is provided at an end of the bending area (BA).

Allowable Subject Matter
Claims 2-14, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  as to claims 2-14, patentability resides, at least in part, in the bending sensor comprises a first electrode, an insulating layer and a second electrode stacked sequentially; wherein an overlapping area of the first electrode and the second electrode changes with the bending change of the flexible display panel as claimed and including all of the other limitations of the base claim(s) respectfully;  as to claims 16 and 17, patentability resides, at least in part, in the bending detection method of a flexible display panel, for detecting a bending state of the flexible display panel according to claim 1, the method comprising: obtaining a capacitance value detected by the bending sensor every preset time; and determining the bending state of the bending area of the flexible display panel according to a change of the capacitance value as claimed and including all of the other limitations of the base claim(s) respectfully.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA LEA-EDMONDS whose telephone number is (571)272-2043. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LISA LEA-EDMONDS
Primary Examiner
Art Unit 2847



/LISA LEA-EDMONDS/Primary Examiner, Art Unit 2847                                                                                                                                                                                                        2022-02-23